Case 1:21-cv-10682-DJC Document1 Filed 04/22/21 Page 1of9

FILED
IN CLERKS OFFICE
FORM TO BE USED BY FEDERAL PRISONERS IN FILING, FF app ROD ACTION
UNDER 28 U.S.C. § 1331 OR § 1346 22 aN Il: 25

ry

IN THE UNITED STATES DISTRICT court, Tce aE ROURT

DISTRICT OF Mise ctu ce/76

DIVISION

TELE EL Thoma S$
2G044-03) fKK$Ko-SF-

 

 

(Enter above the full name of the Plaintiff
or Plaintiffs in this action)

VS.

US oF 4, EL BL.
Lo Ae DLE AER
GOV ERA PILE T.

 

(Enter above the full name of the Defendant
or Defendants in this action)

A. Have you begun other actions in Federal Court dealing with the same facts involved in this

Action? Yess No an
B, If your answer to A is yes, describe the action in the spaces below. (If there is more than one

action, describe the additional actions on the reverse side of this page).

1. Parties to the action:

 

 

 

2. Court (Federal Court name the district):

 

 

3. Docket Number:
4. Name of Judge to whom case was assigned:

 

 

 
os

jee Docunient lest Page 2 afcr 9

 

5. Disposition: (Was case dismissed? Was it appealed? Is it still pending?) :

 

 

 

 

 

 

 

 

 

 

C. 1. Did you present the facts relating to your complaint in the internal prison grievance
procedure? Yes No
2. If your answer is Yes, what was the result?
Doc. .
3. If your answer is No, explain. oy Fee cout Let Tat on RELATED
T WAL EWS: Ter To
-I@QNaAL, REMEMHMIES do WoT avé To exhausted lot Nthow wide Sue
D. 1. Did you present your claim to the Bureau of Prisons or other Federal agency for
administrative action? Yes No +
2. If your answer is yes, state the date such claim was submitted and what action, if any
has been taken.
3. If your claim has been acted on, attach copies of any correspondence you have
received from the Bureau of Prisons or other Federal agency concerning your claim.
E. 1. Are you suing for a work related injury? Yes No _
2.  Ifyour answer is Yes, state the nature of the duties you were performing when the

 

injury occurred.

 

 

 

 

 

 

 

 

 
Case 1:21-cv-10682-DJC Document1 Filed 04/22/21 Page 3 of 9

TR vERSE pnd  Rebrettal

 

 

—

~~ wor rent g meme landumn gan acder

 

by case No Cl-30S9-SAc ta which = Charen bre

 

|
Follsuyina faobs in Celuttal and +rvers€:

 

 

2D bs C g (3th) et” oqueted te deny pat Mabe

 

tO ow 280 er Verwe to wrybich ola pile puncd & fain

 

M4 ee rsan, for pl ttn with bag oistolct of \konsas

 

that helne docunienk ‘I-] filed 2-26"21 4.12 £ |

 

 

Zit ps nat a cis tpation of bras | Focm was nel

Ave lthle < agent en ko ask for alt pug asrartance ty

 

 

Brn = wrtteel by, agciulng that if bemvlaser mee adgeckte ar

finn comel can” resedve ree rat re c eu yet dg so

 

foce S dant tave the prlans gr sreGouccer,

 

28 i.5¢ 8 [4obe (a) Stakts the fame out logk 477

 

Above quottd het sever gm a _leuman cela ne Mee From

 

the (oust Not mestress etatsse bi aria or petits

 

-—

A asiked the Conch ta transter caid dotumen’ pe ibs pooper

 

staviey ai < az ligwe = ate DEMME Loe rae Lm 7H

 

bran tel til pefaon hab Lada, ft let ‘haal,

 

YL usc s8 Meld yada (apa)

 

 

Lo was dismiss lieu frtjucuce, Lecaps® x altegly Glled bo

State a Lalm of con cidntlonal tae Lothon,

 

$2295 3 of Fe! otumendf) Page SGD Mikel 2-%-U Statler Accerr pa

 

baw bieran, ;PILRA, gute the Shorh woblce by frie & tment had adguabe

 

l Rares
lave bre ar arty Since Mw, ZOLG abtect'ap Cosé 7 [~Cv- 6303)" Sac WRBe

 

gq -cveiZH- Fr: BO ~ 5 ee ane IG ~ tk! 0054 GF Appeal» ae roec} Pilly

 

 

 

(1)
 

Peay PAC) pocument Filed 04/a2/2n. Pate aot V. GASew

Case 1:21- oy 10
PIM. Cover

 

Access +
whish stated LS yonas} vet aseesr fo WIIn€

 

WreSl Vommtd cases. Also

bx parte bull 312 Sy sup 94)

 

yonnNSorn_V, Aueey 383 us, WAS L164) wind Gounar vi. Sm. Ely

 

7
Y

30 us a4 (1472) = Huo re heipaiaa vy keer le LOUF Supp Ad

 

IS.7/s DWN mal eons) tL baat ma wes otned arcess fo

 

lanes lik acl} Eos Nev, Hl Feb. where as XS Gonidyt leak

 

J |
Wp CO Se tho ere Cited For AR Cespone ined uf 2ntqalis acl

 

} '
Coc the pcsv tn mentroweé o) CASES of mung. & wot — Mrere

 

l :
Zz by eS ian debe basic povnchh.les

Bote close Me toy Fat and

 

- !
af CowmSdeCuceiom class with Se _ iw synackoy s & He, YAM:

 

clast Foc « beuc ke

moc Hicks Qn ERA Your wer hate
, Chg i Ct OS te RW

     

 

OW Instat cow oN h al '£ wh ch is SEND RES

 

jocs¢lamsS oF VoCatronAa | kK wer) CEICE o {- l etary ih cacy where
{

 

J
AL be htn vt Wie pw OW unit [ loatas haan r,COWN om

 

bowl! nos) ib WAS Easter ty wh nt € Lite AML dead lings

 

babe Vivinlbes nw fiest Amendment “feeectomn bo Leet

 

fo peititon He povelmend focrdrers of glit ve nce, mo wre toe

 

tr j |
FFL and fouctheinth. mmendment dink pra cess of Law as

 

 

 

 

in sherk Ehe Cain $y acess the counrty all follewihe pLAR
Coc releef Cowl [kee bysx trublnes Cow of Low | Brig
Qeen bs the pweabal health untt as pilecs  Swnrt as such
ve FLAY EME VP

ALE cy 2 ¥

 

\
oS Microw Mes. whith Pring s Was oO ey

 

af Koacks.

 

fre foucthwwenth amtneayynt slate Equal promeebion of

 

Hoe barr)

 

 

/2

 

 

 
 
Case 1:21-cv-10682-DJC Document1 Filed 04/22/21 Page 5 of 9

 

AY Store geavowl ly ih anasast Vk leh is

 

 

t
yeeak okher Bb \ene A} scothe tual ne VAAN cspecitly

 

|
those whe ace dimlbled (apd) Fol Vous img Thi

Cok thee@cts 15 mrenthll Lue iT PSone,
wilt is 4 ain kta health mnt sma

 

 

because mecia hart peloicate hat jnad kf i
WW mental health Wweatwen i, Crud gre unusal

jowny hb ment amd uncrusr tit owsl stadhing = of

 

discdmanttor ae bayent ceclved a natcpowelrt ero!

 

ort Tawhbaarns have lew hintterd. Le Ir beliguect

 

het o@use phere mental teal th. wich dr ddscriinahhs

 

 

Gibicr { sShated awn 256 a€_ dowument 1 filed zz 2} pg sof
‘L. which Viola ber way / G Ames ment ght thereby Wales

 

 

pe RA ome thrrch & 'guots se when tf was stated XS waste

 

Jos Claim SS asl and (204. Hy, comft re Fleck 6-yx.
HLese marrercs,

 

lastly pho b Pee wml elon pe/t_'t Sty ber

 

. } l
that the £ enend men [Ss ia Cninctron usb Az flgbet

 

4S Wameayne Ory akin ys, wy V/ Yurs bé&sond p's IS cruel any

 

yy)
WAS fame Sh pseyst 12% pn @ c Lic +2 Ln Wa mA [93 FRA. SYb (S ele

 

 

1999). Pokins Cy, Fah th nf fhe cndibrsan wk nus

 

rs\A ved Hoe ‘wav ¥ Pepe rout yhenn Chu ce A {ydes blalee rc

 

dfficals bine told Liena Yak +08 byhich fen
Can Caching Whet they ace hasten Heme ont he Wald leg

 

Ay brutl. as relief and A (é phacemmen + Atle Phe

 

Gln pimrac tr (x4 9% lab'es ) Sai) ob pas Apter Khoo pe Pe te have

 

M? Clg We RY yet tht n&nw ome pe Aa ct

 

 

 

(3)
Case 1:21-cv-10682-DJC Document1 Filed 04/22/21 Page 6 of 9

 

 

UC use secon [483 pheument | Filed

 

 

2 (2 bfel pas of 7. of Y ome Jor 7

 

Stor ee 7 wr clit bo due pSOCE SS” ANE vf

 

Ties* amendment chohy of bree sle nn. eh expfennsr

 

J
= beleive Wy Life Swurolyulne O.Oluw.e hatsc ‘Bon SLOT.

 

Frow _4’ine aek oF lack af an imansint sv

 

~—d
tid pacsuant pf a career SZ found that

 

A ' .
With nay Businass Loear, strofies, concep

 

 

|
owe! aithinag that whicla = ZI Lille ts

 

have ce secved for Coy cl eh poten

 

 

toadwa Ble pbc \CA band co dina thn d Wher EVer ns
tewwre Ey +.

 

clemmling bale ie dentin mnt Ohe pSel@ ny

 

ma Viokudlon al was first amentd ment and aber.

 

willl be cel ame wah bod | jiwntvent Seely ottens ao

 

A /
tall ths blme mn lastly a Molo bara of rag fouctheont

 

Mw bcmewt Free frem Afuckimatoonnr.

 

 

—/
[habe Gone f—

 

 

Cie SL
Z iS TD Aye)
— LZ

 

 

 

 

 

 

 

 

Lo) L
x /
TE Pence Pomme 5 LZ LZ ff) -~,
Z2Sa¢V908%) LZ. aA sfypf_teHh
a — ree 1de — << Lkél ZS
7 J4>
Cease RocMOSiBOSKC Tyner’ Filed 62/see Payers”oP 79

PARTIES

(in item I. Below, place our name in the first blank and place your present address in the second
blank. Do the same for additional Plaintiffs, if any).

I. Name of Plaintiff: TELEHCE Le. Towed S 2 hety-oa | Fh SF

Address: FO Box $2 7~ WL Y01— Vf nT I Rb Bec Deve. s 4 YER
Ma 01432

(In item II. Below, place the full name of the defendant in the first blank, his / her official
position in the second blank, and his / her place of employment in the third blank. Use the space

below item II. for names, positions and places of employment of any additional defendants.)
f

15 bow her PL _
Il. Defendant ET #é. fi is employed as POPFLY Ttitoe
bee nes, Gov’ T At Joy w.$ Cove Hou c-e

Wor N pramke7 § 7
rch 7 CARY Kagel SAS E7Z%EDQ
AD
STATEMENT OF CLAIM Fy DEVENS -1°B0P

 

 

 

Iff. State here as briefly as possible the facts of your case. Describe how each defendant is
involved. Include also the names of other persons involved, dates and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of different claims,
number and set forth each claim in a separate paragraph. (Use as much space as you need.
Attach extra sheet(s), if necessary.)
MOLE Than | CA day S
Aceesy to lous [ibasarty: PIRAS AS An iamate
Fhoy fall 5 witli. tine Motleon Lite arrion- te farm Act
DL have vue chy te (aly Libaratth > fle ACCesyT We
es AS tide) Jeo and hon fy As beac be Cayst isn Lebuse
t> ait Os aecesS with only a 30 -lhowr wladow he

 

wreels frrne Mearns 4 when, Hane balYR a Pb c Ie AAI
ow 4bu Wings that haccesr bean Fe ste ice fo which TS

Ast ® 40 many lywsmlt ape been Pies.
(2) gurcumy oe a mera eal $0 which we have
no accesy +0 ai ea wsy er honeyer Evtiny one 6h deer

 
    

mm By Foot I$See s. P; Hide 5 WHROEL- Lonubdiirg Oblast Wel
Feamiy WS 1A Fjeawn ba gh in ¢ Tons 7s deeyo tees PALES Had Bowes 2c MeV py

VITH The? Fox PULEN TEL btepe © th bul Kest1 7 12zNACT OA Ie Cewrer¢
POP Ub Tein ve nt Ts.
CARB e PAU MAOSOSO-SAc MAUNA FIBA OA/Zerz PayeeaoP'79

RELIEF

IV. State what relief you seek from the Court. Make no legal arguments. Cite no cases or
statutes.
bee will bee access to the dace hacen, rere
al least ajnim on but Untk buy toy lnc’! pccesr
[ane ! AS [eFose Also ms pli ‘Liltge 4! Chomephe sr OV~
Due Mroro hraye rE Plasto! OS [paws SPmetn tng vow
whit ins Dn why We CAn Nor hmewevel cihes
abhess / As,
Asa wasntal penlt lent
leg@¢d pihbrs activist 2 cwollt pee’ to tay > had
Ane RPr eos Bhat nba +0%led Po as Well ar LANE a ar tererwint

 

208, |

} <>28044-0312
Terence Thomas

PO BOX .879

AYER, MA 01432

_— United States

Signed this bry day of

‘gece of Plaintiff or Plaintiffs)

DECLARATION Y here

1, TEREY Le L. ThOv7AS__ declare under penalty of perjury that I have read and
subscribed to the above and state that the information contained therein is true and correct to the

best of my knowledge.
PRée
Executed Vi TH pAb) at Fore DEVE S.

 

Date Place

   

Signature of Plaintif fe

 

Signature of Attorney (If Any)
Case 1:21-cv-10682-DJC Document1 Filed 04/22/21 Page 9of9

 
    
  

DERE of hice of He C/eck

 

x Teeence LAmong Thoms vx
incdigant an piven Ltd fecend Glocumsberce
x blll flee to sal Ls |accbas howe Ceepeees ACCESS _
Liles libacas Except ' for Que A wCle an friehy
Foxe aun pancwhiet Hampers my Our tescecs cones Teese:
x bus tall that Chel Zo ast have’
eslengtan ot: place of trynf ’ Lor thes: To pleare.
Ze Aashelive for A template al ZZ d's) | Ake #8
EL] an. fac Phe PeCord pret SX par Hower
a chaltn kansas Attd currer4yy cessor
la_measre chees#tes which. JF neta foe w7't/
Accept destannded tonal here ar wherever the
Penue need tne’,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bi Pi, < Will ike to |
Saly 2 hak 4 Leu ofhic jysuses Fo trike
( Care of GWE rw CUAL) FB Sty ptlor—
that deal wats" nat Lng Condon Zhai
SS te of a ne Lather legdchd bat Same
CO Krome more 06 nos Cp

=z foros fo

 

 

 

 

 

 

 

 

 

 

 

 

 

WL
28044-031¢> —
Terence Thomas UA
PO BOX .879 of
AYER, MA 01432 a  y

United States

 

ae
